DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation the values in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Busoni (WO 2007/096009 A1).
Re. claims 1-3 and 10, Busoni disclose a device/method for stimulating skin regeneration comprising an electrical skin stimulation system (page 3, lines 9-11), comprising: 
- a logic unit (figure 1, logical unit 15); 
- a capacitive system (figure 1, capacitive generating system 14); 
- an electrical stimulation system (page 6, lines 14-30, current generator [electrical stimulation system] within the machine body is connected to the handpiece); 
- a handpiece (figure 1, bell handpiece 11); 
- a reference handpiece  to be held by the patient (figure 1, reference handpiece 12; page 4, lines 24-26); and
- a vacuum generation system (figure 1, vacuum generating system 13).

Re. claim 4, Busoni further teaches wherein said logic unit is a printed circuit provided with a microprocessor capable of managing and regulating the vacuum generation, the capacitive system and the electrical stimulation (page 5, lines 7-14: logical unit is a printed circuit made so as to accommodate a microprocessor capable of managing such as the vacuum generator and the capacitive system; claim 11).

Re. claim 5, Busoni further teaches wherein said vacuum generation system is a vacuum pump, or other device capable of creating a vacuum (page 4, lines 11-14, vacuum generating system is a vacuum pump).

Re. claim 8, Busoni further teaches wherein said handpiece comprises: 
- a grip (figure 1, grip of handpiece shown as 11); 

    PNG
    media_image1.png
    871
    516
    media_image1.png
    Greyscale
- a head (figure 2, bell structure/head 12); 
- one or more shielded electrodes for supplying the capacitive system, placed on the inner surface and/or on the edge of the head and however coated by a dielectric (page 5, lines 1-6, shielded electrode 22 on inner edge of the handpiece coated with dielectric); 
- one or more pairs of electrodes for supplying an electrical stimulation, placed on the inner surface and/or on the edge of the handpiece head (figure 2, electrode 22 [[age 5, lines 1-5] on inner surface edge of the head); 
- possibly a cavity for the vacuum application (figure 2, inner surface between electrode 16 and bell 17, shown in diagram in red).

Re. claim 9, Busoni further teaches wherein said handpiece is connected: 
- to the capacitive generator with a shielded coaxial cable (page 4, lines 4-5, electrical wire 20 connects to the capacitive system); 
- to the electrical stimulation generator with a shielded multipolar cable (page 6, lines 2124, two-pole wires connect to the current generator);
 - to the vacuum generator with a pneumatic cable (page 4, lines 1-3, pneumatic cable 19 is connected to the vacuum system 13).

Re. claim 11, Busoni further teaches wherein: 
- the values needed for the treatment are set and the device is activated (page 7, lines 19-20, values are set and activated for use); 
- the handpiece is directly passed over the skin surface of the patient who simultaneously holds a reference handpiece intended to close the electromagnetic circuit and read the bio-feedback (page 7, lines 19-20, activated device is passed over to the skin; page 4, lines 24-26, current is applied to the skin while user grips the reference handpiece 12); 
- the treatment is continued until the treated skin is slightly reddened, brighter and slightly warmer than the surrounding tissue (page 7, lines 6-9, handpiece is used to heat the treated tissue).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Busoni (WO 2007/096009 A1) as applied to claims 1-5, 8-11 above, and further in view of Michael (US 2011/0112520 A1).
Re. claim 6, Busoni teaches all of the elements of the claimed invention as stated above, but does not teach the capacitive system consists of an electronic circuit comprising an alternating current power supply connected to one or more shielded electrodes capable of generating a signal with a varying frequency from 0.3 to 10 MHz and preferably from 0.3 to 1.5 MHz
Michael teaches a device for skin treatment wherein said capacitive system consists of an electronic circuit comprising an alternating current power supply connected to one or more shielded electrodes capable of generating a signal with a varying frequency from 0.3 to 10 MHz and preferably from 0.3 to 1.5 MHz (paragraph 0047 – alternating current supply can be applied to tissue periodically with a frequency of 100 kHz [0.1 MHz] up to 100 mHz; paragraph 0050 – power supply converts AC to DC with a frequency range of 0.2 MHz to 100 MHz, preferable to 0.5 MHz to 10 MHz).
Busoni and Michael are analogous arts as they are both within the field of skin treatment devices, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Busoni to incorporate the current supply frequencies of Michael in order to avoid electrical shocking through high frequency pulses (paragraph 0047).

Re. claim 7, Busoni further teaches wherein said electrical stimulation system consists of an electronic circuit comprising an electrostimulation generator (page 6, lines 14-30, current generator [electrical stimulation system] within the machine body is connected to the handpiece), but does not teach the electrostimulation generator connected to pairs of electrodes placed on the head of the handpiece so that the two electrodes of each pair are diametrically opposite each other.
Michael teaches an electrostimulation generator connected to pairs of electrodes placed on the head of the handpiece so that the two electrodes of each pair are diametrically opposite each other (figure 1, handpiece assembly with electrodes 12-13 are diametrically opposing one another in connection to the high-voltage and RF generators [paragraph 0029]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Busoni to incorporate the opposing electrodes of Michael in order to establish a bi-polar electrode configuration and optimize treatment options/regions.
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 2005/0251118 A1) discloses a skin treatment device with a handpiece, vacuum pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792